Exhibit 10.1


ASSIGNMENT OF


MINERAL PROPERTY OPTION AGREEMENT


 
THIS AGREEMENT is made as of the 23rd day of June, 2011. BETWEEN:
 
WYOMEX LLC, a Wyoming limited liability company having a mailing address at P.O.
Box 185, Cheyenne, Wyoming 82003-0185, USA;


(the “Optionor”)


OF THE FIRST PART


AND:


J2 MINING VENTURES LTD., a company having an office at 3040 North Campbell
Avenue, Suite 110, Tucson, Arizona 85719, USA


(the “Optionee”)


OF THE SECOND PART


AND:


TITAN IRON ORE CORP., a Nevada company having a business address at 848 North
Rainbow Boulevard, Suite 2096, Las Vegas, Nevada, 89107, USA


(the “Assignee”)


OF THE THIRD PART
 
WHEREAS:


A.           The Optionor is the recorded and beneficial owner of an undivided
100% interest in an iron ore mineral property located in the State of Wyoming,
as described in Schedule A hereto (the “Property”);


 
 

--------------------------------------------------------------------------------

- 2 -
 
B.           The Optionor has entered into an Option and Purchase Agreement with
the Optionee dated May 26, 2011 (the “Property Option Agreement”), whereby the
Optionor granted an exclusive option to the Optionee to acquire an undivided
right, title and interest in and to the Property, by paying certain
consideration on the terms and conditions therein provided, which Property
Option Agreement is hereto attached as Schedule B and forms and integral part of
this Assignment;


C.           The Optionee has agreed to assign all its rights and interests in
the Property and the
Property Option Agreement, and transfer all of its obligations under the
Property Option
Agreement, to the Assignee, and the Assignee accepts and agrees to be bound by
the terms of the Property Option Agreement;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of $10.00 and for
other good and valuable consideration, the receipt and sufficiency whereof by
the Optionee is hereby acknowledged, the parties agree as follows:


1.            Definitions


The following words, phrases and expressions shall have the following meanings:
 
 
(a)
“Option” means the option granted by the Optionor to the Optionee to acquire an
undivided 100% right, title and interest in and to the Property as more
particularly set forth in Section 1 of the Property Option Agreement, which
Option is nowbeing assigned by the Optionee to the Assignee.

 
 
(b)
“Option Period” means the period from the date hereof to the date at which the
Assignee has performed its obligations to acquire its 100% interest in the
Property as set out in Section 2 hereof, which ever shall be the lesser period;



(c)            “Property” means the mineral claims described in Schedule “A”;
 

 
(d)
“Property Option Agreement” means the agreement dated May 26, 2011 between the
Optionor and the Optionee, which agreement is attached in its entirety as
Schedule B.

 
2.            Assignment
 
 
(a)
The Optionee hereby transfers and assigns the Option, and all of its interest in
the Property Option Agreement and any and all rights or interest it may have in
the Property, to the Assignee, in consideration for a total of 18,000,000 Common
shares in the capital of the Assignee. In addition, the Assignee will reimburse
the Optionee for any direct out-of-pocket expenses incurred by the Optionee in
entering into the Property Option Agreement.

 
 
 

--------------------------------------------------------------------------------

- 3 -


 
(b)
Assignee agrees to be bound by all the terms and conditions of the Property
Option Agreement.



(c)            Optionor accepts the assignment by the Optionee to the Assignee.


3.            Exercise of Option


 
(a)
The Assignee may in its sole discretion at any time accelerate the payment of
the amounts required to exercise the Option pursuant to Section 1 of the
Property Option Agreement, and thereby acquire the Property.

 
 
(b)
If and when the Option has been exercised, a 100% right, title and interest in
and to the Property will vest to the Assignee free and clear of all charges,
encumbrances and claims.



4.            Representations, Warranties and Covenants of the Optionor


The Optionor confirms to the Assignee that all of the representations,
warranties and covenants made by the Optionor in the Property Option Agreement
continue to be valid and subsisting.


5.            Representations, Warranties and Covenants of the Assignee


 
(a)
The Assignee is a company duly organized validly existing and in good standing
under the laws of the State of Nevada.



 
(b)
The Assignee has a full power and authority to carry on its business and to
enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement.



 
(c)
Neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party.



 
(d)
The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents.



(e)          This Agreement constitutes a legal, valid and binding obligation of
the Assignee.
 
 
 

--------------------------------------------------------------------------------

- 4 -
 
 
(f)
As stipulated in the Property Option Agreement, for greater clarity, the
Assignee confirms that it shall be responsible for claim fees to the U.S. Bureau
of Land Management and Albany County for the Property while the Option is in
effect.

 
 
(g)
As stipulated in the Property Option Agreement, for greater clarity, the
Assignee confirms that the Assignee shall provide copies of exploration data
collected by the Optionee on the Property within 30 days of termination of this
agreement and upon receiving a written request from the Optionor for such data.

 
6.            Indemnity and Survival of Representations
 
 
(a)
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Property by the Assignee and each of the
parties will indemnify and save the other harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of my
representation, warranty, covenant, agreement or condition made by them and
contained in this Agreement.

 
 
(b)
The Optionor agrees to indemnify and save harmless the Assignee from any
liability to which it may be subject arising from any mining operations carried
out by the Optionor or at is direction on the Property. The Assignee agrees to
indemnify and save harmless the Optionor from any liability to which it may be
subject arising from any mining operations carried out by the Optionee or at its
direction on the Property.



7.            Entire Agreement


The parties hereto acknowledge that this Agreement, together with all Schedules
referred to herein, represents the entire Agreement between and among the
parties.


 
 

--------------------------------------------------------------------------------

- 5 -
 
8.            Further Assurances


Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order fully to perform and carry out the
terms of this Agreement.


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement and the
corporate seals of the Optionee and the Assignee have been hereunto affixed In
the presence of their duly authorized officers in that behalf on the date first
written above.


WYOMEX LLC


[ex10_1sig1.jpg]
 
 
 

--------------------------------------------------------------------------------

- 5 -


8.             Further Assurances
 
Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order fully to perform and carry out the
terms of this Agreement.


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement and the
corporate seals of the Optionee and the Assignee have been hereunto affixed in
the presence of their duly authorized officers in that behalf on the date first
written above.


WYOMEX LLC


[ex10_1sig2.jpg]

 
 

--------------------------------------------------------------------------------

 
SCHEDULE A--THE PROPERTY
 
T.19N, R.72W, 6th P.M.,
ALBANY COUNTY, WYOMING


1.   UNPATENTED FEDERAL US MINING CLAIMS (BLM)


BLM Serial Number
Claim Name
Location
WMC 127756
VAN 1
SW1/4 Sec. 24
WMC 127757
VAN 2
SW1/4 Sec. 24
WMC 127758
VAN 3
SW1/4 Sec. 24
WMC 127762
VAN 7
SW1/4 Sec. 24
WMC 127763
VAN 8
SW1/4 Sec. 24
WMC 127764
VAN 9
SW1/4 Sec. 24
WMC 127765
VAN 10
SW1/4 Sec. 24
WMC 127766
VAN 11
SW1/4 Sec. 24
WMC 127767
VAN 12
SW1/4 Sec. 24
WMC 127744
TI 15
NW1/4 Sec. 14
WMC 127745
TI 16
NE1/2 Sec. 14
WMC 268116
VAN 13
SE1/4 Sec. 24 and NE1/4 Sec. 25
WMC 268117
VAN 14
SE1/4 Sec. 24 and NE1/4 Sec. 25
WMC 268118
VAN 15
NE1/4 Sec. 24 and SE1/4 Sec. 24
WMC 268118
VAN 16
NE1/4 Sec. 24 and SE1/4 Sec. 24
WMC 268120
VAN 17
NE1/4 Sec. 24 and SE1/4 Sec. 24
WMC 268121
VAN 18
NW1/4 Sec. 24
WMC 268122
VAN 19
NW1/4 Sec. 24
WMC 268123
VAN 20
NW1/4 Sec. 24
WMC 268124
VAN 21
NW1/4 Sec. 24 and NE1/4 Sec. 24
WMC 268125
VAN 22
NE1/4 Sec. 24
WMC 268126
VAN 23
NE1/4 Sec. 24
WMC 268127
VAN 24
NE1/4 Sec. 24



2.   LEASED LANDS


 
·
Chugwater Mineral Lease-- SE ¼ of Section 22, T. 19N, R. 71W, 6th P.M.

 
·
Chugwater Creek Lease—SW1/4 of Sec. 22, 19N, R.71W, 6th P.M.



 
 

--------------------------------------------------------------------------------

 
 
Schedule B




OPTION AND PURCHASE AGREEMENT


This OPTION AND PURCHASE AGREEMENT is made and entered into as of the 26th day
of May, 2011 (the “Effective Date”) by and between J2 Mining Ventures Ltd.
(“J2”), and Wyomex LLC, a Wyoming limited liability company (“Owner”).


Recitals


A.           Owner owns mineral rights to certain unpatented lode mining claims,
fee lands, leased lands, and other interests in real property situated in Albany
County, Wyoming, (the “Property”) which are more fully described in Exhibit A
attached to this Agreement, incorporated herein by this reference.


B.           J2 desires to acquire an option to purchase the Property from
Owner, and Owner is willing to grant an option to purchase the Property to J2,
on the terms and conditions herein specified.


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and the payments made by J2 to Owner, the parties agree as follows:


1.           Grant of Option. The Owner does hereby grant to J2, upon the terms
and conditions and for the purposes hereinafter set forth, an exclusive,
irrevocable option (the “Option”) to purchase the Property. In consideration for
receiving said Option, J2 shall pay to Owner the sum of US$5,000 (the “Option
Consideration”) which shall be paid within 30 days of the signing of the Option
Agreement (the “Effective Date”).


2.           Option Term. The term of the Option shall commence on the Effective
Date and shall initially extend until the earlier of (a) the date that access to
the Property is sufficient for on-the-ground due diligence purposes, or (b) June
30, 2011 (the “Initial Option Term”), and may be extended for a maximum of six
(6) successive one-month periods, at the sole election of J2, through notice to
the Owner and tender of US$5,000 from J2 to Owner for each of the first three
(3) additional months and US$15,000 for each additional month for months 4
through 6 as may be desired by J2. Should J2 desire to extend the Initial Option
Term, it shall give such notice and make appropriate payment to Owner no later
than five (5) business days following the end of the Initial Option Term or each
extension thereof.


3.            Exclusive Access and Use of Property. J2 shall have rights to
exclusive access to and use of the Property during the Option Term, subject to
the rights of Owner as set forth herein.


4.            Exercise of Option. Subject to the terms and conditions of a
definitive agreement to be executed by both parties to this Initial Agreement
and prior to the date of termination of the sixth and final extension (November
30, 2011), J2 may elect to exercise the Option at any time during the Option
Term by giving Owner written notice of such election. Upon receipt of such
notice, Owner and J2 shall promptly negotiate and
 
1

--------------------------------------------------------------------------------

 
 
execute an Asset Purchase Agreement (“APA”) for the purchase and sale of the
Property. The assets of Owner to be purchased, as more specifically described in
the APA, will include the unpatented mining claims, fee lands, mineral leases,
any geological reports, data, laboratory information related thereto, buildings,
mining equipment located within the Property, water rights, accesses and
rights-of-way, and generally all rights and appurtenances which are directly or
indirectly connected with the mining and business activities of Owner related to
the Property, all of which shall be delivered free and clear of all liens or
other encumbrances. The Owner and J2 in the APA shall make such representations
and warranties, and provide such covenants and indemnities that are typical and
customary for a mineral conveyance transaction involving unpatented mining
claims.


5.            Purchase Terms. The total Purchase Price for the Property is US$
Seven million dollars (US $7.0 million), which shall consist of the following
components:
 
 
a.
Payment at Closing by J2 to Owner of the Initial Payment, which is defined as
the sum of US$85,000;

 
 
b.
All Option monies or consideration previously paid from J2 to and received by
Owner;



 
c.
Commencing six (6) months from the date of Closing and receipt by Owner of the
$85,000 payment, and every six (6) months thereafter, J2 shall pay Seller, as
Advance Minimum Royalty, the initial amount of $62,500 (the Base Advance Minimum
Royalty), as adjusted hereunder, until “commencement of commercial production”
(as that term will be defined in the APA) from the Property. The Base Advance
Minimum Royalty amount shall be first adjusted, at the second time that an
Advance royalty payment is due, by multiplying the Base Advance Minimum Royalty
amount by the Producer Price Index (“PPI”). The PPI is defined as that index
published by the United States Department of Labor and further identified as
Producer Price Index: Iron Ore Mining: Iron Ores; Base Date 9712 (2001-2010) in
effect for the date two (2) months prior to the date designated for the first
adjustment. For each successive period that Advance Minimum Royalty payments are
due, the adjusted Advance Minimum Royalty amount paid for the preceding period
shall be similarly adjusted.



 
d.
At the commencement of commercial production from the Property, the semi-annual
Advance Minimum Royalty shall convert to a 4.5% gross metal value royalty
(“GMR”) on iron ore and/or other mineral materials produced and sold from the
Property (the “Production Royalty”). Except for events of Force Majeure
(including non-operation of the facilities after startup) in no event shall the
Production Royalty paid to Owner be less than US$150,000 in any given calendar
year.

 
 
2

--------------------------------------------------------------------------------

 


“Commencement of commercial production” as used herein shall be defined as the
first quarter of production in which 4.5 percent of the metal values or gross
proceeds from the sales of mineral materials derived from the Property exceed
the amount of the Minimum Advance Royalty. Thereafter, the semi-annual royalty
payments shall be the larger of the amount of the Minimum Advance Royalty or
4.5% of gross metals value or gross proceeds from sales of all mineral materials
derived from the Property




Each Production Royalty payment shall be accompanied by a statement showing the
amount of iron product and all other mineral materials produced during the
previous quarter and the application of any Advance Minimum Royalty or the
amount of the 4.5% Production Royalty. Owner in the APA shall receive standard
inspection and audit rights relative to the Production Royalty records.


Subsequent to the payment to and receipt by Owner of the full amount of $7.0
million as set forth herein, the Production Royalty shall be reduced, and J2
shall pay Owner a GMR royalty of 1.5% for all iron product and/or other mineral
materials mined and sold from the Property during the previous month. Each such
royalty payment shall be accompanied by a statement showing the amount of iron
product and/or other materials mined and sold during the previous month. Owner
shall have identical inspection and audit rights as mentioned above.


6.           Compliance with Laws and Insurance. During all periods in which J2
is operating the Property pursuant to this Agreement, J2 shall comply with any
and all applicable laws relating to working conditions, wages and hours,
workmen’s compensation, mine safety, environmental laws, reclamation rules and
regulations, including those related to mine closure proceedings. J2 shall
procure and maintain such insurance, including comprehensive general liability
and vehicular liability insurance, on the Property, or on any portions of the
surface which J2 is using, in minimum amounts of One million dollars per
occurrence (combined limits).


7.           Inspection. Owner or its authorized agents shall have the right, at
all times during the term of this Agreement, to enter upon and inspect the
Property and all workings thereof and structures thereon, and to make any survey
Owner may deem necessary, either for the purpose of checking the amount of
material mined or for an examination of the physical condition of the Property
and workings and the manner and conduct of the mining operations, and for the
purpose of taking samples of any material produced therefrom.


8.           Amendment; Relocation; Other Actions. During the term of this
Agreement, J2 shall have the right (but not the obligation), in the name of
Owner, to amend or relocate any or all of the unpatented mining claims in the
Property provided, such actions do not affect or endanger the validity of the
claims; to locate lode claims on ground theretofore covered by placer claims and
vice versa, to locate mill sites on ground theretofore covered by mining claims
and vice versa, to locate state claims on ground


 
3

--------------------------------------------------------------------------------

 
theretofore covered by federal claims or mill sites and vice versa, to locate
any fractions resulting from such actions, and to take such other actions
respecting any or all of the Property as may be authorized by any future federal
or state mining laws and as may be determined by J2 to be necessary or desirable
in connection with or in furtherance of operations under this Agreement or the
protection or advancement of J2’s rights under this Agreement. The rights of J2
under this Agreement shall extend to all mining claims, mill sites, leases, and
other interests located, amended, relocated, applied for, acquired, or otherwise
affected by actions taken pursuant to this Section and all such interests shall
be considered as part of the Property. All expenses incurred by J2 in connection
with such actions shall be borne by J2. J2 shall notify Owner in writing at
least 15 days in advance of its intent to perform any of the actions described
above.


9.            Property Taxes. During the term of this Agreement, J2 shall pay
any and all real property taxes and assessments levied upon the Property by the
State of Wyoming, or any other government entity for any tax year in which this
Agreement is in effect. J2 shall have the right to contest in good faith the
validity or the amount of any such tax or assessment and may withhold payment of
any such contested tax or assessment so long as such withholding does not cause
title or rights to any interest in the Property to be detrimentally affected.


10.           Indemnity. J2 shall indemnify and save harmless Owner, its
members, shareholders, officers, managers, employees and directors from and
against any and all claims, demands, suits or causes of action in law or equity
for damages and injuries occurring on or about the Property and arising out of
J2’s operations under this agreement.


11.           Default. In the event that Owner does not receive any payment
referred to in this Agreement in a timely fashion, Owner shall immediately
notify J2 and J2 shall, within fifteen (15) days of receipt of said notice, cure
such failure by making the payment to Owner. In the event that J2 does not cure
such failure within such fifteen day period, this agreement shall terminate and
J2 shall deliver immediate, peaceable possession of the Property and all
information and data regarding the Property previously provided to J2 by Wyomex,
and all information and data developed by J2 regarding the Property, including
but not limited to drill results and drill logs, geological mapping and reports,
assays, maps, claim and lease data, surface owner’s agreements, and all other
materials developed or acquired related to the Property, and shall convey to
Owner all right, title and interest of J2 in the Property. The obligations set
forth in Sections 5 and 10 shall survive termination of this Agreement.


12.           Assignment. The rights of J2 hereunder may be freely assigned or
transferred, in whole or in part, without the consent of the Owner. Any such
assignment shall include a guarantee of assumption of responsibility for abiding
by all terms and conditions of this Agreement and the additional terms and
conditions of any future Agreements regarding the Property entered into between
J2 and the Owner.


 
4

--------------------------------------------------------------------------------

 
 
13.           Binding Effect. This agreement shall be binding upon, and shall
inure to the benefit of Owner, J2 and their respective heirs, successors and
assigns.


14.           Notices. All notices provided for hereunder shall be deemed given
and received when (a) personally delivered during business hours on a business
day or (b) the next business day following receipt by electronic communication,
with a confirmation sent by registered or certified mail, return receipt
requested, addressed to the applicable party at the address indicated below for
such party. A party may change its address by notice to the other party:


To Owner:
     
Wyomex LLC
Palmer-Florida Corporation
 
P.O. Box 185
270 E Westminster, 2nd Floor
 
Cheyenne WY82003-0185
Lake Forest, IL 60045
 
Attention : John Simons
Attention: Potter Palmer
     
To J2:
     
J2 Mining Ventures Ltd.
   
3040 North Campbell Avenue
   
Suite # 110
   
Tucson AZ 85719
   
Attention: John R. Hedges
 



15.           Area of Interest. Subject to the further provisions of this
Section, any and all rights, titles, interests, and estates acquired by either
party within ten aerial miles of the outside boundaries of the Property (“Area
of Interest”), as such boundaries may be expanded herein, during the term of
this Agreement shall become part of the Property subject to this Agreement, and
all lands within any such rights, titles, interests, and estates shall become
part of the Property subject to this Agreement, without any additional
consideration, as if such rights, titles, interests, and estates were originally
subject hereto, except that no such right, title, interest, or estate shall
cause the Area of Interest to be expanded. The party acquiring such interest
shall notify the other party of such acquisition within ten (10) days after the
acquisition. The party receiving such notice shall then have sixty (60) days
after delivery of such notice in which to notify the acquiring party that, in
its sole discretion, it elects not to have such right, title, interest or estate
become subject to this Agreement. In the event that such acquisitions are made
by Owner and accepted by J2, J2 shall reimburse Owner for the direct expenses
and time expended by Owner and/or its designates for the acquisition(s).


16.           Claim Maintenance and Lease Payments. J2 shall timely perform, or
cause to be performed, annual labor for the benefit of the Property or timely
pay all unpatented mining claim maintenance fees, and make all required filings
with the county, state and federal governments in order to maintain the Property
in effect and in good standing. Proof of such compliance shall be furnished to
Owner at least thirty (30) days prior to the applicable deadline. In the event
J2 fails to timely provide such proof of compliance, Owner may perform, or cause
to be performed, the annual labor or pay the


 
5

--------------------------------------------------------------------------------

 


claim maintenance fee and make the required filings, in which case, J2 shall
reimburse Owner for 200% of the payments made and costs incurred in performing
such maintenance.


Owner shall pay all required lease, rental and other payments due to third
parties under the terms of all leases for leased lands which are a part of the
Property.
 
EXECUTED by the parties on the date shown in the respective acknowledgements,
but effective for all purposes as of the date set forth above.
 

 

 
WYOMEX LLC
 
 
[ex10_1sig3.jpg]





6


--------------------------------------------------------------------------------

 